Case 1:19-mj-01718-JMC Document 2 Filed 05/31/19 Page 1 of 1 M\M

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Maryland
In the Matter of the Search of ) 1 9-1 7 1 8 JME
(Briefly describe the property to be searched )
or identify the person by name and address) j Case No.
Various Items of Property In the Custody of Homeland —-)
Security Investigations Further Described in Attachment

A
APPLICATION FOR A SEARCH WARRANT

I, a federal iaw enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Preper rity ve be searched and give its location):

located in the District of Maryland , there is now concealed (identify the

a
person or describe the property to be seized):
See attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
we contraband, fruits of crime, or other items illegally possessed;
wo property designed for use, intended for use, or used in committing a crime;

[7 a person to be arrested or a person who is unlawfully restrained. ENTERED
_ RECENED
The search is related to a violation of: LOGGED
e related to a violation __—
Code Section ' Offense Descri (pny 3 20\9
18 U.S.C. §§ 2252A(a\(2) and = =Receipt and Possession of Child Pornograp
(a)(5)(B) ot BATU ET cot al )
CLERKS SOS ARARYLAND
The application is based on these facts:
See affidavit BY

wm Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: }is requested

under 18 U.S.C. § 3103a, the basis of which is set forth sh the attached sheet.
A

 

 

 

 

 

 

wet . +
. J
Sworn to before me and signed in-my presence. Hs :
Date: / / wos (ma
, £ Judge's signature
City and state: Baltimore, Maryland J. MarkfCoulson, United States Magistrate Judge

 

/ Printed name and title
